UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04450 Franklin Templeton Global Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/14 Item 1. Schedule of Investments. Franklin Templeton Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Franklin Templeton Hard Currency Fund Principal Amount Value Foreign Government and Agency Securities 50.5% a Canada Treasury Bill, 2/13/14 21,700,000 CAD $ 19,485,754 Government of Australia, senior note, 6.25%, 6/15/14 13,505,000 AUD 11,985,455 Government of Canada, 2.25%, 8/01/14 10,364,000 CAD 9,370,050 a Monetary Authority of Singapore Treasury Bill, 2/03/14 34,070,000 SGD 26,685,987 Province of British Columbia, senior note, 4.25%, 6/18/14 15,500,000 CAD 14,089,643 Province of Ontario, 5.00%, 3/08/14 15,400,000 CAD 13,883,239 a Singapore Treasury Bills, 2/07/14 16,405,000 SGD 12,849,213 4/04/14 20,000 SGD 15,660 5/30/14 40,590,000 SGD 31,767,660 a Sweden Treasury Bill, 6/18/14 50,150,000 SEK 7,638,669 Total Foreign Government and Agency Securities (Cost $154,395,009) 147,771,330 Shares Money Market Funds (Cost $123,190,635) 42.1% b,c Institutional Fiduciary Trust Money Market Portfolio 123,190,635 123,190,635 Total Investments (Cost $277,585,644) 92.6% 270,961,965 Other Assets, less Liabilities 7.4% 21,668,592 Net Assets 100.0% $ 292,630,557 a The security is traded on a discount basis with no stated coupon rate. b Non-income producing. c The Institutional Fiduciary Trust Money Market Portfolio is managed by the Fund's investment manager. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Templeton Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) At January 31, 2014, the Fund had the following forward exchange contracts outstanding. See Note 3. Contract Settlement Unrealized Unrealized Currency CounterParty a Type Quantity Amount Date Appreciation Depreciation South Korean Won DBAB Buy 18,440,940,000 $ 16,676,560 2/04/14 $ 373,609 $ - South Korean Won DBAB Sell 18,440,940,000 17,216,824 2/04/14 166,655 - South Korean Won HSBK Buy 3,297,000,000 2,918,861 2/19/14 126,748 - South Korean Won HSBK Sell 3,297,000,000 3,033,119 2/19/14 - (12,491 ) South Korean Won HSBK Buy 14,582,700,000 12,964,705 2/20/14 505,284 - South Korean Won JPHQ Buy 8,828,110,000 8,130,512 3/31/14 4,909 - Malaysian Ringgit HSBK Buy 21,586,900 6,977,020 4/16/14 - (554,689 ) Mexican Peso DBAB Buy 132,075,428 10,569,416 4/16/14 - (748,769 ) South Korean Won HSBK Buy 39,309,200,000 34,298,229 4/16/14 1,890,007 - Mexican Peso DBAB Sell 26,500,000 2,040,188 4/16/14 69,745 - Malaysian Ringgit HSBK Sell 10,000,000 2,968,680 4/16/14 - (6,425 ) Canadian Dollar UBSW Buy 2,746,830 2,655,995 4/21/14 - (193,366 ) Chilean Peso DBAB Buy 5,568,075,000 11,293,124 4/21/14 - (1,359,358 ) Chilean Peso DBAB Sell 1,630,000,000 2,919,577 4/21/14 11,563 - Canadian Dollar UBSW Sell 2,746,830 2,591,471 4/21/14 128,842 - Indian Rupee DBAB Buy 336,544,000 5,362,866 4/22/14 - (95,601 ) Indian Rupee DBAB Sell 336,544,000 5,256,447 4/22/14 - (10,818 ) Chilean Peso DBAB Buy 2,261,650,000 4,525,834 4/25/14 - (492,647 ) Singapore Dollar CITI Buy 8,500,000 6,866,467 4/30/14 - (208,447 ) Singapore Dollar CITI Sell 3,760,000 2,941,004 4/30/14 - (4,191 ) Polish Zloty DBAB Buy 2,700,000 815,710 5/22/14 34,749 - Polish Zloty DBAB Sell 2,700,000 851,332 5/22/14 873 - South Korean Won HSBK Buy 3,800,610,000 3,544,684 6/03/14 - (54,367 ) Mexican Peso DBAB Buy 91,836,169 6,861,126 6/13/14 - (63,764 ) Polish Zloty DBAB Buy 2,514,355 769,858 6/16/14 20,821 - Polish Zloty DBAB Sell 2,514,355 791,549 6/16/14 871 - Malaysian Ringgit DBAB Buy 1,754,200 544,512 6/23/14 - (24,734 ) Malaysian Ringgit DBAB Sell 600,000 186,887 6/23/14 9,104 - Polish Zloty DBAB Buy 6,900,000 2,047,295 6/27/14 120,945 - Mexican Peso DBAB Buy 36,456,000 2,775,274 7/17/14 - (84,352 ) Franklin Templeton Global Trust Statement of Investments, January 31, 2014 (unaudited) (continued) Polish Zloty DBAB Buy 1,800,000 543,560 7/22/14 21,137 - Canadian Dollar CITI Buy 6,899,000 6,650,587 7/25/14 - (479,219 ) Canadian Dollar CITI Sell 6,899,000 6,127,134 7/25/14 - (44,234 ) Malaysian Ringgit HSBK Buy 39,116,100 11,928,186 7/31/14 - (364,694 ) Mexican Peso MSCO Buy 73,028,700 5,570,458 8/06/14 - (188,926 ) Chilean Peso JPHQ Buy 556,000,000 1,046,490 8/20/14 - (66,731 ) Mexican Peso JPHQ Buy 13,066,100 985,228 8/20/14 - (23,548 ) Malaysian Ringgit HSBK Buy 10,167,700 3,019,541 8/22/14 - (17,163 ) Polish Zloty DBAB Buy 4,402,925 1,358,969 8/27/14 19,267 - Polish Zloty DBAB Sell 4,402,925 1,379,924 8/27/14 1,688 - South Korean Won JPHQ Buy 3,858,368,000 3,609,662 12/15/14 - (90,679 ) South Korean Won DBAB Buy 3,251,450,000 3,017,867 1/21/15 - (55,549 ) Polish Zloty DBAB Buy 7,000,000 2,228,022 1/28/15 - (57,757 ) South Korean Won DBAB Buy 18,440,940,000 16,957,186 2/04/15 - (162,802 ) Unrealized appreciation (depreciation) 3,506,817 (5,465,321 ) Net unrealized appreciation (depreciation) $ (1,958,504 ) a May be comprised of multiple contracts using the same currency and settlement date. ABBREVIATIONS Counter Party CITI - Citigroup, Inc. DBAB - Deutsche Bank AG HSBK - HSBC Bank PLC JPHQ - JP Morgan Chase & Co. MSCO - Morgan Stanley UBSW - UBS AG Currency AUD - Australian Dollar CAD - Canadian Dollar SEK - Swedish Krona SGD - Singapore Dollar Franklin Templeton Hard Currency Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Global Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of one fund, the Franklin Templeton Hard Currency Fund (Fund). 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing net asset value. Certain derivative financial instruments (derivatives) trade in the OTC market. The Fund’s pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Fund’s net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, event s of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund’s investment objectives. At January 31, 2014, the Fund received $1,760,001 in United Kingdom Treasury Bonds as collateral for derivatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At January 31, 2014, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 278,469,693 Unrealized appreciation $ 8,965 Unrealized depreciation (7,516,693 ) Net unrealized appreciation (depreciation) $ (7,507,728 ) 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2014, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Foreign Government and Agency Securities $ - $ 147,771,330 $ - $ 147,771,330 Money Market Funds 123,190,635 - - 123,190,635 Total Investments in Securities $ 123,190,635 $ 147,771,330 $ - $ 270,961,965 Forw ard Exchange Contracts - 3,506,817 - 3,506,817 Liabilities: Forw ard Exchange Contracts - 5,465,321 - 5,465,321 6. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure . For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN TEMPLETON GLOBAL TRUST By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date March 27, 2014 By /s/GASTON GARDEY Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date March 27, 2014
